Citation Nr: 1042579	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  10-35 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a back disability, to 
include as secondary to the service connected torn medial and 
lateral meniscus, left knee status post surgery with degenerative 
joint disease (left knee disability).

2. Entitlement to an initial compensable evaluation for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from February 1942 to July 1945. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from March 2009 and July 2010 rating decisions by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.  The March 2009 rating decision denied service 
connection for a back disability.  The July 2010 rating decision 
granted service connection for bilateral hearing loss with a 
noncompensable evaluation. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of an initial compensable evaluation for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that any 
currently diagnosed back disability was first manifested on 
active duty service; manifested within one year of separation 
from service; or was caused by or related to the Veteran's 
service-connected left knee disability. 




CONCLUSION OF LAW

The criteria for service connection for a back disability have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated December 2008.   The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained identified relevant VA treatment records and 
afforded the Veteran a physical examination.  The examination was 
adequate, as the examiner was able to review the claims file and 
provided an opinion with supporting rationale. The Veteran was 
afforded the opportunity to give testimony before the Board, 
which he did.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Arthritis is a 
listed chronic disease for purposes of presumptive service 
connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The applicable presumptive period is one 
year following separation from service.  38 C.F.R. § 3.307(a)(3).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his back disability was caused by his 
service connected left knee disability and associated altered 
gait, and due to the in service incident where he jumped out of a 
truck which had hit a landmine. 

The service treatment records note that in October 1944 the 
Veteran jumped off a truck which blew up after it hit a land 
mine, injuring his left knee.  An April 1945 disposition board 
report noted the Veteran's history of numerous left knee injuries 
in service, including the truck injury, and found him to have a 
current left knee disability.  The July 1945 discharge physical 
noted the Veteran's left knee disability but there was no record 
of a back disability.  A November 1946 physical examination 
similarly noted his left knee disability but there were no 
complaints or any findings of a back disability. 

In January 2010 a VA examination was conducted after the examiner 
reviewed the record.  The Veteran reported that his low back 
disability gradually onset in the 1990s, and that he had low back 
pain for many years which was worse with walking and standing.  
He also experienced sharp radiating pain in the right hip and 
buttock area.  The Veteran was observed to have an antalgic gait.  

The associated January 2010 radiology report diagnosed 
degenerative change at L4-L5 and L5-S1.  Also noted was minimal 
scoliosis of the lumbar spine with convexity to the right side. 

The examiner opined that the Veteran's low back disability is 
less likely as not caused by or a result of left knee disability.  
The examiner explained that the etiology of his lumbar condition 
is related to osteoarthritis or degenerative joint disease which 
is a condition related to the aging process and genetic 
predisposition in the Veteran.  The examiner noted that there was 
no evidence of any trauma directly to the spine in service.  The 
examiner opined that the left antalgic gait is less likely to 
cause degenerative joint disease of the spine as there is no 
inflammatory arthritis or crystal induced process affecting the 
joints.  The examiner opined that the Veteran's back disability 
was caused by degenerative changes and explained that the 
Veteran's left knee disability, which includes degenerative joint 
disease, could not spread to his spine and cause degenerative 
joint disease there.  The examiner also addressed the Veteran's 
contention that his altered gait caused his back disability, by 
explaining that abnormality of gait will not cause the Veteran's 
specific back disability of degenerative joint disease

The Veteran believes that his back disability was incurred in 
service.  He is competent to report as to his symptoms and as to 
when he began experiencing the symptoms.  The Veteran contends 
that his back disability began when he jumped from a truck in 
service; however despite the numerous reports, he never 
complained of any back symptoms in service or afterwards nor does 
the Veteran contend that he has experienced back symptoms since 
service.  Additionally the Veteran told the VA examiner that his 
back disability began in the 1990s, over 40 years after service.  
Evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Veteran's contention that his back 
condition began in service is not consistent with the evidence of 
record before and after service; his own statement to the 
examining physician; and is not credible.

The Veteran also believes that his back disability was caused by 
his left knee disability.  He is competent to report when he 
began experiencing back symptoms, in the 1990s.  However, as a 
layperson, lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter as complex as the 
etiology of his back disability and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who examined both him and 
the record and opined that his left knee disability did not 
contribute to his back disability.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

The weight of the medical evidence is against a finding that the 
Veteran's service connected left knee disability caused or 
contributed to his low back disability. 

There is no evidence that the Veteran's current low back 
disability began in service, began within one year of service, or 
is anyway related to any event or injury in service; therefore 
service connection on a direct basis is not warranted.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for a low back 
disability is not warranted.  


ORDER

Entitlement to service connection for a back disability, to 
include as secondary to the service connected torn medial and 
lateral meniscus, left knee status post surgery with degenerative 
joint disease (left knee disability), is denied.


REMAND

A remand is necessary to comply with the VA's duty to assist.  
This duty includes providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006)

A VA examination to determine the Veteran's current disability 
level for his service connected hearing loss is needed.  At the 
October 2010 Board hearing the Veteran had severe difficulty 
understanding what was being said by his representative and by 
the undersigned.  He also testified that he frequently has 
difficulty hearing people speak and that he does not currently 
have hearing aids.  An examination is necessary to determine the 
Veteran's current hearing level as his hearing was observed to be 
very limited. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1. Schedule the Veteran for VA audiology 
examination to determine the current level of 
the Veteran's hearing.  The examiner shall 
review the claims file.  In addition to 
providing all test results necessary to 
determine if the Veteran has a current 
hearing loss as defined by VA, the examiner 
is to fully describe the status and 
functional impact of the Veteran's bilateral 
hearing loss disability, if any, on his day-
to-day life.

2. Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If the benefit sought 
remains denied, issue an appropriate SSOC and 
provide the Veteran and his representative an 
appropriate period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


